Citation Nr: 1739959	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-31 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for low back disability and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a sinus disability and, if so, whether service connection is warranted.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a skin disability characterized as boils on groin, armpits, and left thigh and rash on ankles and back.

5.  Entitlement to service connection for Gulf War Syndrome claimed as undiagnosed illness.

6.  Entitlement to service connection for diabetes mellitus type II.
7.  Entitlement to service connection for lung infection to include as due to an undiagnosed illness.

8.  Entitlement to an initial compensable rating for residuals of a right eye cataract.

9.  Entitlement to an initial compensable rating for allergic rhinitis.

10. Entitlement to an initial compensable rating for headaches.

11. Entitlement to an initial compensation rating for bilateral hearing loss.

12. Entitlement to an initial rating greater than 10 percent for left knee strain.

13. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1989 to August 1989; from November 1990 to May 1991; from March 2004 to May 2005; and from July 2008 to August 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran requested a Travel Board hearing.  The Board notes, however, in March 2017 correspondence, the Veteran withdrew his request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).   

The issues of service connection for a lung disability, increased rating for left knee disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  In a May 2010 rating decision, the RO denied entitlement to service connection for back and sinus disabilities.  Although the Veteran did not submit a timely notice of disagreement (NOD) with the May 2010 rating decision, the RO still issued a statement of the case (SOC) relative to these issues in April 2011.  Notably, the Veteran did not submit a timely substantive appeal.  Therefore the May 2010 rating decision is final.

2.  Evidence received since the time of the final May 2010 rating decision is not material to establishing an element for service connection and does not raise a reasonable possibility of substantiating the claims of service connection for back and sinus disabilities.

3.  A diagnosis of PTSD conforming to the DSM-IV criteria has not been rendered at any time during the pendency of this claim.

4.  An acquired psychiatric disorder was not manifest in service, and the Veteran's currently diagnosed psychiatric disorder is not shown to relate to his military service.

5.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis pertaining to a skin disability.

6.  The Veteran does not currently have any medically unexplained chronic multisymptom illness recognized by VA as related to Persian Gulf service.  The Veteran's complaints regarding his purported Gulf War Syndrome have otherwise been attributed to known clinical diagnoses that have been separately adjudicated by VA.

7.  There is no competent evidence or opinion that the Veteran's Type II diabetes mellitus-first manifested and diagnosed more than one year after service-is medically related to service.

8.  The Veteran's right eye cataract has not caused any decrease in visual acuity or other visual impairment.

9.  The Veteran's rhinitis has not resulted in symptoms more nearly approximating greater than 50 percent obstruction of the nasal passages on both sides, complete obstruction of a nasal passage on one side, or polyps for any portion of the appeal period.

10. From May 7, 2013, forward, the Veteran's service-connected headaches more nearly approximates as frequent prostrating attacks; the evidence, however, fails to establish completely prostrating and prolonged attacks productive of severe economic inadaptability.

11. For the entire appeal period, the Veteran's bilateral hearing loss was manifested by Level I hearing for the right ear and no worse than Level II hearing for the left ear.

CONCLUSIONS OF LAW

1.  The May 2010 rating decision that denied service connection for the claims of entitlement to service connection for low back and sinus disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence sufficient to reopen the claims of service connection for sinus and back disabilities has not been submitted.  38 U.S.C.A. §§1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2016).

3.  An acquired psychiatric disorder, to include adjustment disorder with depressed mood and PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for a skin disability characterized as boils on groin, armpits, and left thigh and rash on ankles and back have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The requirements for service connection for Gulf War Syndrome are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

6.  The criteria for service connection for diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

7.  The criteria for an initial compensable rating for right eye cataract have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code (Code) 6027, 6061-6081 (2016).

8.  The criteria for an initial compensable rating for chronic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.31, 4.97, Code 6522 (2016).

9.  The criteria for a rating of 30 percent, but no higher, for migraine headaches have been met from May 7, 2013, forward.  38 U.S.C. A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Code 8100 (2016).

10. The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86 Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Standards and Duties to Notify and Assist

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

II.  New and Material Evidence

By way of background, entitlement to service connection for low back and sinus disabilities was denied in a May 2010 rating decision.  At that time, the RO considered the Veteran's service treatment records (STRs); as well as post-service treatment records which showed no current sinus disability; and that there was no aggravation of the Veteran's pre-existing low back disability.  As a result, the RO denied the Veteran's claims on the basis that the evidence did not show a current sinus disability or that the pre-existing low back disability was aggravated by the Veteran's service. 

The Veteran was notified of the RO's decision and his appellate rights in May 2010. The Veteran failed to submit a timely NOD; however, the RO issued a SOC in April 2011.  The Veteran did not submit a timely substantive appeal.  Consequently, the May 2010 rating decision became final.  The Board observes that no additional evidence was received during the applicable period; and no additional service department records have been associated with the claims file.  As such the provisions of 38 C.F.R. § 3.156 (b) and 38 C.F.R. § 3.156 (c) are inapplicable to the present claim.

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016). 

As noted, these claims were denied in a May 2010 rating decision and are the subject of this appeal.  At the time of the May 2010 rating decision, the RO considered the Veteran's STRs, which reflect the Veteran's pre-existing low back surgery.  Further there was no mention of any sinus complaints.  The RO also considered post-service treatment records, to include October 2009 and November 2009 VA examination reports.  It was determined that the low back disability, status-post back surgery pre-existed a period of active duty and that the back disability was not aggravated due to active duty.  Moreover, there was no evidence that the Veteran had a current diagnosis related to his sinuses.  As such, the RO denied the Veteran's claims.

In November 2011, the Veteran requested his claims be reopened.  Review of the record shows that, the RO associated with the claims file: the current claim in November 2011, several statements from the Veteran and various family members, VA treatment records, private treatment records, to include a copy of a letter from Dr. S.S, VA examination reports. 

The current claim provided no new information as to his low back and sinus disabilities.  The statements in support of his claim as well as buddy statements submitted, noted that his back and sinus trouble was due to active duty. 

The Veteran's treatment records from VA and private healthcare providers show no evidence the Veteran's low back disability was aggravated beyond natural progression as a result of his military service.  Further there is no indication the Veteran has complaints of or treatment for a sinus disability.

The Board finds that the evidence added to the claims file since the prior final rating decision in May 2010 fails to demonstrate, suggest, or raise a reasonable possibility that the Veteran's current low back and sinus disabilities were incurred in, or aggravated by his military service.  Indeed, the treatment records are the only substantive submissions and merely document treatment and provide nothing concerning the unestablished facts. 

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for low back and sinus disabilities.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claims, and the Veteran's petition to reopen such claims is denied.  There is no doubt to be resolved as to these issues. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v Derwinski, 1 Vet. App. 49 (1990).

III.  Service connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  The disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307 (a)(3).  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. § 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331   (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154 (b) (West 2014) and it's implementing regulation, 38 C.F.R. § 3.304 (d) (2016), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  Id.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317  (a)(1) (2016); 81 Fed. Reg. 71,382 (October 17, 2016).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Id. 

Psychiatric disability

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD, and adjustment disorder with depression.  He asserts that his psychiatric disability is due to his military service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (f)(2). 

As in the instant case, for cases certified to the Board after August 4, 2014, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125 (a) (2016); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45, 093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM 5).

Here, service personnel records show that the Veteran engaged in combat while in service in Afghanistan and was awarded the Combat Action Badge (CAB).  As such, the Board concedes combat stressors during service. 

The Board finds, however, upon review of all evidence of record, lay and medical, the Board finds that service connection for a psychiatric disorder, including PTSD, must be denied. 

As to evidence of a current psychiatric disability, the record contains probative medical evidence of a currently diagnosed adjustment disorder with depressed mood.  The Board notes that there is no probative evidence of any psychiatric complaints or treatment during service.  The Veteran's STRs are silent for any psychiatric complaints, treatment, or diagnosis while on active duty.  In various "Report of Medical Examinations", psychiatric clinical evaluations were normal.  Nonetheless, as noted above, his combat stressors are conceded. 

However, there is no medical evidence of a psychosis within the first post-service year, and no evidence of any relevant psychiatric symptoms or treatment thereafter. Post-service VA treatment records are negative for complaints or a diagnosis of a psychosis.  

During June 2012 VA examination, adjustment disorder with depressed mood was shown and the examiner explained the Veteran did not have PTSD which was caused/as a result of his military combat experience.  The examiner noted the Veteran did not report sufficient symptoms of PTSD to be given the diagnosis.  Additionally the examiner explained that the Veteran's psychiatric disability is due to personal problems to include marital problems and loss of career.  The Board finds the June 2012 VA opinion highly probative as it was based on a review of the complete claims file and an examination of the Veteran.  

In deciding this claim, the Board also considered the Veteran's statements purporting to diagnose and relate a psychiatric disorder to service.  As a lay person however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to diagnose or render a competent medical opinion regarding a psychiatric disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Psychiatric disorders are complex disorders because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

In summary, the evidence of record demonstrates that the Veteran has a currently diagnosed adjustment disorder with depressed mood; however, it is not shown to be related to any incident in service to include combat.  Further, the weight of the probative evidence is against finding any other current psychiatric disorder, namely PTSD. 

For these reasons, a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the claim must be denied. Because the preponderance of the evidence is against the psychiatric claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Skin disability

The Veteran contends he has a skin disability due to his military service.  Indeed he reports that after he returned from Desert Storm he suffered from boils in the groin, armpits, thighs, buttocks, and rashes on his ankles and back.  He indicated that he had these symptoms from 1991 to 1996.  See February 2012 statement.

Service treatment records do not show any complaints of, treatment for, or diagnosis of skin rashes or boils during active duty.  VA treatment records document complaints of rash in groin, chest and arms with a subsequent diagnosis of contact dermatitis treated with hydrocortisone in August 1988.  The record also shows in May 1996 the Veteran was seen with complaints of boils on his buttocks which was treated with a cortisone injection without any further documented complaints.  The Board notes the Veteran was not on active duty during the time of these occurrences.  Consequently these episodes of complaints and treatment for rash that was diagnosed as eczema and boils on the buttocks that was treated with a cortisone injection cannot be considered to have been incurred while he was on active duty.  It is further noted that medical evidence from the West Palm Beach VA Medical Center Healthcare System reflects the Veteran gave a history of red itchy boils on his buttocks, arm pits, and legs without recurrence since 1997.

The June 2012 VA Gulf War Examination reflects the Veteran reported having had skin rashes on his ankles and feet which started shortly after having returned from Desert Storm.  He explained of having been treated on several occasions for the rashes and boils on the skin and denied currently having any skin problems.  A diagnosis related to skin problems was not provided by examiner.

The Board acknowledges the Veteran's statements that he was treated for boils and skin rash, such is not in dispute as there are records that document the Veteran was previously seen and treated in 1988 for a skin rash and in 1996 for boils.  The Board notes, however, that while the Veteran would be competent to describe his own skin, an actual diagnosis and a probative explanation as to the cause of a diagnosis, can only be provided by one with medical expertise, which the Veteran is not shown to possess.  As the June 2012 VA examiner noted that the Veteran's skin disorder resolved in 1997 and that there was no current skin disability, the Veteran's statements are not supported by the evidence of record.  Further, the Veteran has not been shown to be competent to render a medical diagnosis of a skin disability, therefore his opinion as to his current diagnosis is not probative.  Moreover, in February 2012 correspondence, the Veteran indicated that he experienced symptoms from 1991to 1996, and during the June 2012 VA examination, he denied any current skin disability.

As noted, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Therefore, the Board finds that the claim for service connection for a skin disability must be denied because the preponderance of the evidence of record is against a finding that the Veteran has a current skin disability diagnosis.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert.
Gulf War Syndrome 

The Board notes there is no such disability known as Gulf War Syndrome.  Rather, as noted above, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  The record reflects that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War from November 1990 to May 1991.  Additionally, while he has alleged numerous symptoms stemming from such service, the record reflects that all such symptoms have been attributed to known clinical diagnoses.  In this regard, the Veteran's breathing problems has been attributed to a host of problems to include pneumonia and bacterial lung infection; his service-connected headache disability is due to service-connected allergic rhinitis.  Further, there is no indication that he has any current skin problems, and any psychiatric symptomatology have been attributed to adjustment disorder and depressed mood.  Therefore, the Board finds that the Veteran does not currently have any medically unexplained chronic multisymptom illness recognized by VA as related to Persian Gulf service and such diagnosed disorders have been separately adjudicated by VA.

Diabetes mellitus

The Veteran asserts that service connection is warranted for his diabetes mellitus, type 2 as such is related to his military service.  The Veteran's STRs are silent for complaints of or treatment for diabetes.  The medical evidence of record shows that the Veteran was initially diagnosed with type II diabetes mellitus in August 2011 and at the time it was noted there was a family history of diabetes as his father had diabetes.  There is no evidence that suggests the Veteran's diabetes is related to service.

The record presents no basis for a grant of service connection for diabetes mellitus. The competent medical evidence shows a current diagnosis of Type II diabetes mellitus; however, there is no medical evidence to even suggest a nexus between such disability and service.  That is, the Veteran's STRs are negative for any findings or diagnosis of Type II diabetes mellitus; hence, the disability was not shown in service.  Moreover, Type II diabetes mellitus was not manifested within one year from separation of service, and, therefore, there is no basis for a grant of service connection as a chronic disease presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, there is no medical opinion linking the diabetes diagnosed two years post-service to his military service or any incident thereof.  Indeed, the medical evidence suggests that there is a family history of diabetes.

The Veteran's lay assertions represent the only evidence of record linking his diabetes to service, but these assertions are incompetent and therefore less probative than the medical evidence noted above.  Although the Veteran is competent to describe when he began experiencing certain lay-observable symptoms, such as dizziness and shakiness, having no training or expertise in medicine, he is not competent to offer an opinion on the complex issue of when a diabetes diagnosis initially manifested.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433-435 (2011).  Thus, again, the lay assertions in this regard have no probative value.

The Veteran's service connection claim also cannot be granted on the theory of continuity.  The Board observes there is no medical evidence to support such theory.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from August 2011, two years after the Veteran's military separation in August 2009.  Further, the STRs do not show that the Veteran developed diabetes mellitus during his active military service.  The STRs do not document any complaints of or treatment for diabetes mellitus or its associated symptoms.  When the Veteran was first treated post-service in 2011, he did not indicate that his diabetes mellitus had been present since his active military service, and he has not reported any symptoms shown by competent evidence to be those associated with untreated diabetes.  The evidence of record does not show continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331. 

Inasmuch as the Veteran's diabetes mellitus did not have its onset during, is not otherwise related to, his active service, and did not manifest within a year of his discharge from active service, the Board concludes that diabetes mellitus was not incurred in active service and may not be presumed to have been so incurred.  The preponderance of the evidence being against this claim, the benefit-of-the-doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for diabetes mellitus is not warranted.

Increased rating

At the outset, the Board acknowledges the request of the Veteran's representative in the July 2017 Appellant's Brief for new VA examinations in light of the age of the 2012 and 2013 VA examinations.  Notably, the mere passage of time since the last VA examination does not, in and of itself, warrant additional development.  Neither the representative nor the Veteran have contended that the eye, allergic rhinitis, headache, and bilateral hearing loss disabilities have worsened since the 2012 and 2013 examinations.  Further, there are no subsequent treatment records that document an increase in severity of any of these disabilities.  Thus the Board finds that the examinations are adequate.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At any time, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Eye disability

The Veteran's eye disability is rated under Code 6027 for cataracts.  Cataracts of any type, preoperative, are to be evaluated based on visual impairment.  Cataracts of any type, postoperative, if a replacement lens is present (pseudophakia), evaluated based on visual impairment.  If there is no replacement lens, evaluate based on aphakia.  38 C.F.R. § 4.79, Code 6027.

The Veteran's STRs document complaints, treatment, and diagnosis of cataract that needed surgical removal while he was on active duty in 2004.

The May 2013 VA Examination (located in Virtual VA) reflects the examiner reviewed the Veteran's claims file and treatment records prior to conducting the examination.  Upon physical examination, the examiner diagnosed cataract of the right eye which has a history of surgery and treatment.  The examiner noted that the cataractogenesis of the right eye began as an infant with severe right brow/head trauma that left a positive depressed oblique forehead scar which ends in the right brow.  The examiner explained that the steroid the Veteran was exposed to while in treatment for a lung condition in Afghanistan aggravated/accelerated the pre-existing cataractogenesis of the right eye and that made his right eye cataract visually significant, and within 6 months surgery was needed to remove the  cataract in late 2004 while the Veteran was still in service.  Additionally the examiner noted upon physical examination that the right eye exhibits best corrected visual acuity of 20/20.

The Board finds that based on these findings, a compensable rating is not warranted for the Veteran's service-connected right eye disability because there is no decrease in visual acuity or another visual impairment due to his cataract.  The Veteran's cataract is asymptomatic and his corrected vision was 20/40 or better.  Although the Veteran indicates that his right eye disability is more severe than currently rated, as noted there is no visual impairment.  There are no additional treatment records subsequent to the VA examination that relates to the eye disability.

The level of impairment has been relatively stable throughout this rating period, and symptomatology has not been worse at any point during the appeal period than what has been discussed above.  Therefore, the application of staged ratings is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

As noted, the Veteran's pre-existing eye disability was shown to be aggravated by his military service.  The Board observes that the pre-service percentage is normally deducted before assigning any service connected evaluation less than 100 percent. Since the pre-service percentage is zero no deduction is necessary.

The preponderance of the evidence is against the assignment of an initial compensable rating, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Allergic rhinitis

The Veteran contends that an initial compensable rating is warranted for his allergic rhinitis.

The Veteran's allergic rhinitis disability is rated noncompensable under Code 6522.  A compensable rating of 10 percent is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both side or complete obstruction on one side.  A 30 percent rating is warranted for allergic rhinitis with polyps.

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The June 2012 VA examination reflects the examiner reviewed the Veteran's claims file prior to conducting the examination.  The examiner opined that it is at least as likely as not, the allergic rhinitis was aggravated due to exposure to environmental hazards such as particles from oil well fires, exposure to pesticides and insecticides, exposure to smoke, and a wide range of waste materials.  Physical examination revealed the Veteran exhibited rhinitis without any polyps.  There are no additional treatment records that document allergic rhinitis manifest with polyps.

The Board finds that entitlement to an initial compensable rating for rhinitis is not established.  The Veteran has not had symptoms more nearly approximating greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction of a nasal passage on one side, and it follows that the criteria for a 10 percent rating have not been met for any portion of the appeal period.  Furthermore, he has not had polyps since discharge from service, or any type of granulomatous infection that might allow for a higher rating under the rating criteria for a different type of rhinitis.  Thus, the Veteran has not at any time met the criteria for a 10 percent rating.

The Board notes that when a condition is specifically listed in the Schedule, as is rhinitis, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  The Board will therefore not consider any other diagnostic codes.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's allergic rhinitis symptoms have not more nearly approximated the criteria for a compensable rating.  The benefit-of-the-doubt doctrine is therefore not for application.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Headaches

The Veteran's service-connected headaches are rated as noncompensable under 38 C.F.R. § 4.124a, Code 8100.

Code 8100 assigns a 10 percent rating for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  Finally, a maximum 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Board observes that the rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

Similarly, the rating criteria also do not define "severe economic inadaptability." However, the Court has indicated that, while there need not be a showing of unemployability, at a minimum, there should be an indication that the headaches are capable of interfering with the ability to earn money from work.  Pierce v. Principi, 18 Vet. App. 440 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under Code 8100.  Id. at 445-46.  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.

A June 2012 VA examination reflects the examiner reviewed the Veteran's claims file prior to conducting the examination.  The examiner opined that it is at least as likely as not, the allergic rhinitis had been aggravated due to exposure to environmental hazards such as particles from oil well fires, exposure to pesticides and insecticides, exposure to smoke, and a wide range of waste materials; and that it is most likely his headaches are secondary to the chronic allergic rhinitis.  At the time the examiner indicated the headaches were not frequent or manifest as characteristic prostrating attacks. 

The Veteran was re-examined in May 2013 (located in Virtual VA).  During the examination he reported that he experiences severe headaches at least 2-3 times per month, and that such headaches can last up to 4 days, and sometimes up to several weeks.  The headaches are generally bifrontal and sometimes apical.  When it gets most severe it is holo cranium.  The Veteran indicated that he takes various medications to include Tylenol, Motrin, Aleve, Aspirin, or Excedrin.  The examiner indicated that when the headache is most severe the Veteran has associated nausea, vomiting, blurred vision, as well as sensitivity to light and sound.  The Veteran indicated that prior to him being fired from his job as a truck driver, he called in to work approximately two times per month because of headaches. 

Prior to the May 2013 VA examination, the evidence shows that the Veteran experienced infrequent non-prostrating headaches.  As such, the evidence fails to support entitlement to a compensable rating under Diagnostic Code 8100. 

Nevertheless, resolving doubt in favor of the Veteran, the Board finds the May 7, 2013 VA examination findings regarding the nature, frequency and duration of his headaches meets the criteria for a rating of 30 percent under Diagnostic Code 8100 from the May 7, 2013 VA examination.  

The Board further finds that at no time during the applicable appeal period has the criteria for a 50 percent rating under Code 8100 been met.  As explained above, the criteria for a 50 percent rating include very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence of record as a whole mostly reflects that the Veteran has experienced on average one to two migraine headaches per month during the period on appeal, but certainly not "very frequent."  Also, there is no evidence suggesting the headaches are productive of "severe economic inadaptability."  Indeed, the Veteran reports that prior to him being fired, unrelated to a headache disability, he called in approximately two times per month due to his headaches.  The Board finds, there is no indication from the evidence that his reported absences that involved two days of work per month in any way produced severe economic inadaptability; nor has the Veteran contend such.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  

In sum, the Board finds that a rating of 30 percent, but no higher, for the Veteran's service-connected headaches is warranted from May 7, 2013, but not earlier.

Bilateral hearing loss

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test. 

Under 38 C.F.R. §§ 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In this case, the March 2010 award of service connection and assignment of an initial noncompensable rating for bilateral hearing loss was based, in part, on the reports of October 2009, June 2012 and September 2012 VA audiological evaluations.  

Audiometric testing during the October 2009 evaluation revealed the following pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
65
60
LEFT
15
10
40
70
65

The average puretone thresholds were 42.50 decibels in the right ear and 46.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  

The examination did not demonstrate an exceptional pattern of hearing loss.  Additionally, utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Using Level I hearing and Level I hearing findings under Table VII in 38 C.F.R. § 4.85, warrant a 0 percent rating.

Audiometric testing during the June 2012 evaluation revealed the following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
65
70
LEFT
10
10
50
70
65

The average puretone thresholds were 44 decibels in the right ear and 49 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear.  The examiner noted that the Veteran's bilateral hearing loss disability had significant effects on his occupational activities as he experienced hearing difficulty with conversations and television.

The examination did not demonstrate an exceptional pattern of hearing loss.  Additionally, utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  Using Level I hearing and Level II hearing findings under Table VII in 38 C.F.R. § 4.85, warrant a 0 percent rating.

Audiometric testing during the September 2012 evaluation revealed the following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
65
60
LEFT
10
10
65
70
65

The average puretone thresholds were 44 decibels in the right ear and 52.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The examiner noted that the Veteran's bilateral hearing loss disability had significant effects on his daily and occupational activities as he experienced hearing difficulty with conversations and television; as well as the driving on the highway.

The examination did not demonstrate an exceptional pattern of hearing loss.  Additionally, utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  Using Level I hearing and Level II hearing findings under Table VII in 38 C.F.R. § 4.85, warrant a 0 percent rating.

Based on the results of the audiological evaluations discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, the Veteran's hearing loss has not approximated the criteria for a compensable at any point during the appeal.  Although the Board sympathizes with the Veteran's belief that he should be assigned a compensable rating on the basis that his hearing loss has increased in severity, the Board's decision is based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet App. 345 (1992).  Thus, the assignment of a compensable rating is not warranted.

To the extent that the Veteran contends that his hearing loss is more severe than the rating that is currently assigned, the Board observes that the Veteran, while competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's report regarding the severity of his bilateral hearing loss, to include difficulty understanding conversational speech, especially in adverse listening environments; as well as difficulty with hearing the television.  After considering, however, such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for additional compensation other than that to which he was found to be entitled above are not met.  See Lendenmann, supra.  The above determination is based upon consideration of pertinent provisions of VA's rating schedule.  That schedule includes consideration of exceptional patterns of hearing impairment, and the functional effects the Veteran describes.  See 64 Fed. Reg. 25200, 25203 (1999); 38 C.F.R. § 4.86.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

New and material evidence has not been submitted to reopen the claims for service connection for low back and sinusitis disabilities; the appeal is denied.

Service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood and PTSD is denied.

Service connection for a skin disability characterized as boils on groin, armpits, and left thigh and rash on ankles and back is denied.

Service connection for Gulf War Syndrome claimed as undiagnosed illness is denied.

Service connection for diabetes mellitus type II is denied.

An initial compensable rating for residuals of a right eye cataract is denied.

An initial compensable rating for allergic rhinitis is denied.

A 30 percent rating, and no higher, for headaches effective from May 7, 2013, and no earlier, is granted.

An initial compensation rating for bilateral hearing loss is denied.

REMAND

Lung disability

A VA medical opinion was obtained in June 2013.  See C&P Exam at 7-35 (19 Jun 2013)(Virtual VA-"Neuro").  The Veteran's medical history was reported in some detail and the examiner opined that the claimed condition was less likely than not incurred in or caused by any aspect of active duty service.  Per the examiner, "Veteran had pneumonia with bronchospasms in 2004," "[i]n March 2007 he complained of health concerns due to sand/dust," and "[o]n multiple occas[]ions before and since, he denied coughing and breathing trouble."  In the following pages the examiner indicated that the Veteran had been diagnosed with a respiratory condition but then actually failed to state the nature of that diagnosis.  The Veteran described current symptoms, to include the use of an inhaler up to two times per week.  The examiner indicated that the Veteran had suffered from a bacterial lung infection but that it was inactive.  The Board finds further clarification is necessary.  Although the examiner stated that the Veteran's past bacterial infection was "inactive," this was not reconciled with the Veteran's regular use of an inhaler, which suggests the presence of some ongoing disease process.  Further development as set out below is requested.  

Left knee

Regarding the increased rating claim pertaining to the left knee disability, the Veteran underwent a VA examination relating to this disability in September 2012. The Board observes, however, the September 2012 VA examination did not include range of motion studies in both active motion and passive motion, and in weight-bearing and non-weight-bearing, for the service-connected knee disability as well as for the non-service-connected right knee.  See Correia v. McDonald, 28 Vet.App. 158 (2016), where the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing," and if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the VA examination of record does not fully comply with Correia. Therefore, in order to obtain a full disability picture of the Veteran's left knee, the Board finds that a remand is necessary to afford the Veteran another VA examination.

Relevant to the TDIU claim, the Board notes the TDIU issue is "inextricably intertwined" with the resolution of the remaining claims on appeal here, and therefore, these claims must be fully decided prior to adjudication of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, while on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his disabilities on appeal.  Thereafter, such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records relevant to the Veteran's lung and left knee disabilities from July 2013 to the present.

2.  After all records and/or responses have been received; afford the Veteran an appropriate VA respiratory examination so as to determine the etiology of his currently diagnosed lung disability.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing the following:

Is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed lung disability was incurred during his period of active duty, to include residuals of the in-service pneumonia and bronchitis?

In forming his/her opinion, the examiner is asked to consider the Veteran's lay statements regarding this claim. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

3.  An examination also should be scheduled to address the current level of severity of the Veteran's service-connected left knee disability.  The examiner is to perform all indicated tests and studies, and describe in detail all symptomatology associated with the left knee disability, including limitation of motion and instability. 

The examiner should record the results of left knee range of motion testing for pain on BOTH active and passive motion and in weight-bearing AND non-weight-bearing, and if possible, with the range of the opposite undamaged non-service connected joint (right knee) in light of Correia v. McDonald, 28 Vet. App 158 (2016).  If any of this is not possible, the reason for that should be explained.  

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions should be considered and discussed when formulating an opinion.

4.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.

5.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


